             Case 7:14-cr-00236-CS Document 30 Filed 01/07/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

                  UNITED STATES OF AMERICA, )
                                                )
                             USA / Plaintiff(s) )
                                                )
                  v.                            )             Case No.: 14 CR 0236 CS
                                                )
                  SILVIANO CHRISTMAN,           )
                                                )
                             Defendant(s)       )
                                                )
                                                )


                      NOTICE OF FILING OF OFFICIAL TRANSCRIPT


         Notice is hereby given that an official transcript of a CONFERENCE                  held
on   03/13/2019     has been filed by the court reporter/transcriber in the above-captioned matter.

       Redaction responsibilities apply to the attorneys of record or pro se parties, even if the
person requesting the transcript is a judge or a member of the public or media.

        The parties have seven (7) calendar days from the date of filing of this NOTICE to file
with the court any NOTICE OF INTENT TO REQUEST REDACTION of this transcript. A
copy of said NOTICE must also be served on the court reporter. If no such NOTICE is filed, the
transcript may be made remotely electronically available to the public without redaction after
ninety (90) calendar days.

       This process may only be used to redact the following personal data identifiers: Social
Security numbers; names of minor children, financial account numbers, dates of birth, and, in
criminal cases, home addresses. See Federal Rule of Civil Procedure 5.2, and Federal Rule of
Criminal Procedure 49.1. Parties wishing to request redaction of other information may proceed
by motion.



                                                      _________________________
                                                      Sabrina D'Emidio
                                                               Court Reporter
Date: 01/07/2020
